DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed 01/29/2021 has been entered and fully considered.  Claims 1-3 and 5-9 are pending.  Claim 4 is cancelled.  Claim 1 is amended.  Claims 1-3 and 5-9 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104916803 A (“Wang” – machine translation cited herein).
Regarding claim 1, Wang discloses a diaphragm (“separator”) comprising a porous diaphragm coated with a layer comprising inorganic particles (lines 73-75).  Examples of the inorganic oxide particles include graphene oxide and boron nitride (Abstract; lines 100-103, 112-113, 130-135).  While Wang does not expressly disclose a layer comprising both graphene oxide and boron nitride, because Wang teaches graphene oxide and boron nitride are inorganic oxides used for the same purpose, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine graphene oxide and boron nitride in the same layer.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
Regarding the graphene oxide and boron nitride being provided in a ratio of 1:4 to 1:9, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight ratio of graphene oxide to boron nitride by routine experimentation to optimize the high-rate discharge performance, thermal shrinkage, and ion transmission efficiency provided by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II).
Regarding claim 3, modified Wang discloses the separator of claim 1.  Wang discloses examples of the material of the porous membrane include polypropylene (PP), polyethylene (PE), polyethylene terephthalate (PET), polyimide (PI), polyvinylidene fluoride (PVDF), polyethylenimine (PEI), fluorine-containing sulfonic acid film, cellulose, etc. and one of their copolymers, or their combination (lines 66-68).
Regarding claim 7, modified Wang discloses the separator of claim 1.  Wang discloses the inorganic materials (i.e. graphene oxide and boron nitride) are provided in a layered shape (i.e. platelet or flake) and have a thickness of 2 nm to 20 nm (lines 69-71).  Wang discloses the boron nitride has a diameter of 100 nm (lines 131-132).
Regarding claim 8, modified Wang discloses the separator of claim 1.  Wang the inorganic particles for a slurry with a polymer, such as polyvinylidene fluoride-hexafluoropropylene, (“a binder”) (lines 100-102, 112-113, 130-132).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104916803 A (“Wang” – machine translation cited herein) as applied to claim 1 above, and further in view of US 2016/0372728 A1 (“Yoshimaru”).
Regarding claim 2, modified Wang discloses the separator of claim 1.  Wang discloses an example of the diaphragm is a 20 μm-thick commercial PE porous membrane (lines 117-119).  Wang is silent regarding the pore size of the membrane.
Yoshimaru discloses a separator comprising a porous film and a porous layer containing fine particles formed on the porous film (Abstract).  Yoshimaru teaches the porous film has pores having a pore size preferably of not more than 3 μm.  With this pore size, it is possible to obtain sufficient ion permeability and to prevent particles from entering the cathode and/or the anode ([0042]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pore size of the membrane of Wang to obtain sufficient ion permeability and to prevent particles from entering the cathode and/or the anode as taught by Yoshimaru.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104916803 A (“Wang” – machine translation cited herein) as applied to claim 1 above, and further in view of US 2012/0270090 A1 (“Shinohara”).
Regarding claim 5, modified Wang discloses the separator of claim 1.  Wang does not expressly disclose the coating layer has a thickness of the layer is 10 nm to 100 µm.
Shinohara discloses a separator comprising a porous film and a heat resistant porous layer containing plate-like inorganic particles and a binder (Abstract).  Shinohara teaches from the viewpoint of balance between the heat resistance and the permeability of lithium ion, the thickness of the heat resistant porous layer is preferably from 1 µm to 
Regarding claim 6, modified Wang discloses the separator of claim 1.  Wang discloses the inorganic materials (i.e. graphene oxide and boron nitride) are provided in a layered shape (i.e. platelet or flake) but does not expressly disclose the graphene oxide has a length of 0.1 to 10 µm.  
Shinohara discloses a separator comprising a porous film and a heat resistant porous layer containing plate-like inorganic particles and a binder (Abstract).  Shinohara teaches the average particle diameter of the plate-like inorganic particles is properly selected by taking into consideration easiness of forming a heat resistant porous layer and easiness of controlling the layer thickness, and the like.  The plate-like inorganic particles have an average particle diameter of preferably from 0.01 µm to 2 µm.  The average particle diameter of the plate-like inorganic particles is set to the above-mentioned range, whereby the heat resistant porous layer can be efficiently formed in more uniform layer thickness ([0050]).  (It is noted the upper bound was incorrectly printed in the PGPUB as 2 82 m.)  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length of the graphene oxide particles of Wang in view of the easiness of forming a heat resistant porous layer and easiness of controlling the layer thickness as taught by Shinohara.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104916803 A (“Wang” – machine translation cited herein) as applied to claim 1 above, and further in view of US 2010/0129699 A1 (“Mikhaylik”) and US 2016/0301075 A1 (“Zhamu”).
Regarding claim 9, modified Wang discloses the separator of claim 1.  Wang does not expressly disclose a lithium sulfur battery comprising the separator.  
Mikhaylik discloses a lithium sulfur battery (Abstract) and shows that a separator structure comprising boron nitride is compatible with lithium sulfur batteries ([0053]).  Zhamu discloses lithium sulfur battery ([0088]) and shows that a separator structure comprising graphene oxide is compatible with lithium sulfur batteries ([0054]).  Therefore, in view of Mikhaylik and Zhamu it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separator of Wang in a lithium sulfur battery.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Applicant provides a declaration under 37 CFR 1.132 and argues that the claimed ratio of graphene oxide and boron nitride is critical and that the presence of unexpected results in the claimed invention.  The Office respectfully disagrees.  The evidence provided is not sufficient to show criticality or unexpected results.  To establish unexpected results over a claimed range, applicants should compare a sufficient In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant provides data for three ratios of graphene oxide (GO) and boron nitride (BN) – 1:1, 1:4, and 1:9.  Applicant states: “The results of the discharge capacity of the lithium-sulfur battery including the separator formed on one side of the porous substrate in which a coating layer of graphene oxide and boron nitride mixed in a weight ratio of 1:9 was the best, and the weight ratio of 1:1 was formed on one side of a porous substrate was very poor.”  It is noted that a ratio of 1:1 is included within the broader range disclosed by applicant.  See the specification as filed at pg. 13.  A data point at each endpoint of the range and a single point out of the range is insufficient in this case to show criticality.  Moreover, the declaration contains few specifics regarding the construction of the separators.  What substrate is used?  In what amount or thickness are the GO and BN provided on the substrate?  What type or shape of GO and BN are used?
Further regarding the unexpected results, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, the evidence provided in support of the allegation of unexpected results.  Turning to Example 1 in the specification, the substrate is a 16 µm thick polypropylene (50% porosity) film, the graphene oxide has a thickness of 10 nm and length of 5 µm, the boron nitride has a thickness of 0.2 to 0.5 µm and a length of 1 to 3 µm, and the coating .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727